DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 38 have been considered but are moot in light of new grounds of rejection made below.
Claim 29 is rejected on the grounds of nonstatutory double patenting rejection as shown below.
Claim 44 is rejected on the grounds of nonstatutory double patenting rejection as shown below.
Claims 46-48 are objected to as being dependent upon a rejected base claim as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 38, 40-43 and 50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarrabian et al (US 2002/0131047; hereinafter Zarrabian).
Regarding claim 38, Fig 1B of Zarrabian discloses an optical filter comprising:	a first filter (24; Fig 1B; ¶ [0028]),
	wherein the first filter (24; Fig 1B; ¶ [0028]) is a bandpass filter (¶ [0028]),
a second filter (20; Fig 1B; ¶ [0027]); and
a third filter (22; Fig 1B; ¶ [0027]),
wherein the bandpass filter (24; Fig 1B; ¶ [0028]) is between the third filter (22; Fig 1B; ¶ [0027]) and the second filter (20; Fig 1B; ¶ [0027]).
Note: Even though Zarrabian does not necessarily disclose second filter or third filter and call them reflector layers but they are made of similar materials as disclosed by the applicant. Therefore 20 and 22 can be used to read on second filter and third filter.

Regarding claim 40, Fig 1B of Zarrabian discloses the second filter (20; Fig 1B; ¶ [0027]) is a blocking filter (¶ [0027]).
Note: Even though Zarrabian does not necessarily disclose second filter or third filter and call them reflector layers but they are made of similar materials as disclosed by the applicant. Therefore 20 and 22 can be used to read on second filter and third filter.

Regarding claim 41, Fig 1B of Zarrabian discloses a first type (bandpass filter; ¶ [0028]) of the first filter (24; Fig 1B; ¶ [0028]) is different from a second type (blocking filter) of the second filter (20; Fig 1B; ¶ [0027]), and
wherein the third filter (22; Fig 1B; ¶ [0027]) is of the second type (blocking filter).

Regarding claim 42, Fig 1B of Zarrabian discloses the first filter (24; Fig 1B; ¶ [0028]) is disposed in an optical path between the second filter (20; Fig 1B; ¶ [0027]) and the third filter (22; Fig 1B; ¶ [0027]).

Regarding claim 43, Fig 1B of Zarrabian discloses the optical filter blocks wavelengths shorter and longer than a transmission wavelength λT of the first filter. (¶ [0011])

Regarding claim 50, Fig 1B of Zarrabian discloses the bandpass filter is configured to provide a laterally variable transmission wavelength.

Regarding claim 51, Fig 1B of Zarrabian discloses the third filter (22; Fig 1B; ¶ [0027]) is between the bandpass filter (24; Fig 1B; ¶ [0028]) and a substrate (25; Fig 1B; ¶ [0024]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-30, 33-38, 40-43, 50-51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9261634. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 29, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 30, Claims 1, 10 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 33, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 34, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 35, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 36, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 37, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 38, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 40, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 41, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 42, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 43, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 50, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.
Regarding claim 51, Claims 1 and 11 of U.S. Patent No. 9261634 discloses entire claimed invention.

Claims 29-30, 33-38, 40-44, 49, 50-51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9842873. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 29, Claims 1 and 4 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 30, Claims 1, 2 and 11 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 33, Claims 1 and 4 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 34, Claims 1 and 4 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 35, Claims 1 and 4 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 36, Claims 1 and 4 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 37, Claims 1 and 4 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 38, Claims 10 and 13 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 40, Claims 10 and 13 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 41, Claims 10 and 13 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 42, Claims 10 and 13 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 43, Claims 10 and 13 and 16 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 44, Claims 1 and 9 or Claims 10 and 17 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 49, Claims 1 and 9 or Claims 10 and 17 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 50, Claims 10 and 13 and 16 of U.S. Patent No. 9842873 discloses entire claimed invention.
Regarding claim 51, Claims 10 and 13 and 16 of U.S. Patent No. 9842873 discloses entire claimed invention.

Claims 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9842873 and further in view of Shue et al (US 2008/0308782; hereinafter Shue).
Regarding claim 45, U.S. Patent No. 9842873 does not expressly disclose the first cavity includes a tantalum pentoxide spacer.
In the same field of endeavor, Shue discloses a spacer can comprise a tantalum pentoxide material. (¶ [0041])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a spacer comprises a tantalum pentoxide material for the purpose of using well known and suitable material known in the art for forming spacers.

Claims 29-30, 33-38, 40-43, 50-51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10756131. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 29, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 30, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 33, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 34, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 35, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 36, Claim 11 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 37, Claim 12 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 38, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 40, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 41, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 42, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 43, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 50, Claim 11 of U.S. Patent No. 10756131 discloses entire claimed invention.
Regarding claim 51, Claim 10 of U.S. Patent No. 10756131 discloses entire claimed invention.

Claims 38, 40-43, 50-51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10312277. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 38, Claim 10 of U.S. Patent No. 10312277 discloses entire claimed invention.
Regarding claim 40, Claim 10 of U.S. Patent No. 10312277 discloses entire claimed invention.
Regarding claim 41, Claim 10 of U.S. Patent No. 10312277 discloses entire claimed invention.
Regarding claim 42, Claim 10 of U.S. Patent No. 10312277 discloses entire claimed invention.
Regarding claim 43, Claim 11 of U.S. Patent No. 10312277 discloses entire claimed invention.
Regarding claim 50, Claim 11 of U.S. Patent No. 10312277 discloses entire claimed invention.
Regarding claim 51, Claim 10 of U.S. Patent No. 10312277 discloses entire claimed invention.

Allowable Subject Matter
Claims 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 46, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first cavity further includes a first quarter-wave reflector section and a second quarter wave reflector section, and
wherein the tantalum pentoxide spacer is located between the first quarter wave reflector section and the second quarter wave reflector section”.


Regarding claim 47, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first cavity includes:
a first reflector section that includes a first silicon layer of the one or more silicon layers and 
a second reflector section that includes a second silicon layer of the one or more silicon layers”.

Regarding claim 48, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first cavity includes:
a first reflector section that includes a first silicon layer of the one or more silicon layers and 
a second reflector section that includes a second silicon layer of the one or more silicon layers”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895